Citation Nr: 0519137	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  02 06-914	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a rating higher than 30 percent for a low back 
disability prior to November 11, 2004, and a rating higher 
than 40 percent as of that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran had active military service from July 1976 to 
July 1978.

In April 2001, the Board of Veterans' Appeals (Board) issued 
a decision increasing the rating for the veteran's low back 
disability from 20 to 30 percent.  Subsequently, in June 
2001, the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts, implemented the Board's grant 
- assigning the higher 30 percent rating retroactively 
effective as of April 15, 1998, the date of receipt of the 
veteran's claim for a higher rating for this condition.  And 
in response, he appealed for an even higher rating.  See AB 
v. Brown, 6 Vet. App. 35, 39 (1993).

The case was transferred to the RO in Reno, Nevada, and in 
February 2003 the veteran testified at a hearing at the RO in 
Las Vegas before the undersigned Veterans Law Judge (VLJ) of 
the Board.  At the time, travel Board hearings were held at 
the RO in Las Vegas for the satellite office in Reno.  A 
transcript of the proceeding is of record.  In November 2003, 
the Board remanded the case to the RO for further development 
and consideration.  Specifically, the Board directed the RO 
to obtain relevant treatment records from several VA Medical 
Centers (VAMCs) and to schedule the veteran for a VA 
orthopedic examination to assess the severity of his low back 
disability.

In February 2005, after completing the Board's remand 
directives, the RO issued a decision and supplemental 
statement of the case (SSOC) again increasing the rating for 
the veteran's low back disability - this time from 30 to 40 
percent, but with a different effective date of November 11, 
2004.  He since has continued to appeal, requesting an even 
higher rating.  See AB, 6 Vet. App. at 39.  So the issue now 
before the Board is whether he was entitled to a rating 
higher than 30 percent prior to November 11, 2004, and 
whether he is entitled to a rating higher than 40 percent as 
of that date.




FINDINGS OF FACT

1.  Prior to November 11, 2004, the medical evidence on 
record indicates the veteran had slight-to-moderate 
limitation of motion in his lumbar spine due to pain, with a 
demonstrable deformity of the L1 vertebral body.

2.  The report of a November 11, 2004 VA examination 
indicates the veteran had developed severe limitation of 
motion in his lumbar spine, and tests again confirmed a 
deformity of the L1 vertebral body.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 30 
percent for the low back disability prior to November 11, 
2004.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.10, 4.20, 4.40, 4.71a, Diagnostic Codes (DCs) 5285 and 
5292 (2002); 38 C.F.R. §§ 3.321, 4.1, 4.10, 4.20, 4.40, 
4.71a, DC 5235 (2004)

2.  The criteria are met for a 50 percent rating for the low 
back disability, but no higher, as of November 11, 2004.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.10, 
4.20, 4.40, 4.71a, DCs 5285 and 5292 (2002); 38 C.F.R. §§ 
3.321, 4.1, 4.10, 4.20, 4.40, 4.71a, DC 5235 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II").  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

Here, the veteran was provided with written notice of the 
VCAA during his February 2003 hearing, and in May and October 
2004 letters.  The information given to him at the hearing 
and the subsequent letters provided him with notice of the 
evidence necessary to support his claim that was not on 
record at the time of issuance, the evidence VA would assist 
him in obtaining, and the evidence it was expected that he 
would provide.  The May and October 2004 VCAA letters 
also specifically requested that he submit any evidence in 
his possession pertaining to his claim.  Thus, the content of 
the information given at his hearing and in these two letters 
provided satisfactory VCAA notice in accordance with 
38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b)(1), and Pelegrini 
II.



Regarding the timing of the notices, they were issued after 
the initial RO adjudication in June 2001.  Therefore, they 
did not comply with the requirement that notice must precede 
the initial RO adjudication.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini II, 18 Vet. App. at 120.  
But in Pelegrini II, the Court clarified that in cases, as 
here, where the VCAA notice was not issued until after the 
initial adjudication in question, VA does not have to vitiate 
the initial decision and start the whole adjudicatory process 
anew.  Rather, VA need only ensure the veteran receives or 
since has received content-complying VCAA notice such that he 
is not prejudiced.  See, too, Mayfield v. Nicholson, 19 
Vet. App. 103 (2005) (An error, whether procedural or 
substantive, is prejudicial "when the error affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication]."  (quoting McDonough Power Equip., 
Inc. v. Greenwood, 464 U.S. 548, 553 (1984).  Failure to 
provide notice before the first adverse decision by the AOJ 
would not have the natural effect of producing prejudice, and 
therefore, prejudice must be pled as to this deficiency.  
Slip op. at 24.))

The VCAA notices mentioned provided the veteran with ample 
opportunity to respond before VA readjudicated his claim and 
issued the supplemental statement of the case (SSOC) and 
rating decision in February 2005, wherein the RO addressed 
any additional evidence that had been received since its June 
2001 decision in question and the April 2002 Statement of the 
Case (SOC).

The veteran has not indicated he has any additional relevant 
evidence to submit or which needs to be obtained.  The April 
2005 Statement of Accredited Representative in Appealed Case 
(In Lieu of VA Form 646) did not mention any additional 
evidence, nor did the Appellant Representative's Brief filed 
in June 2005.  Under these circumstances, and given the 
Board's November 2003 remand for additional development, the 
Board finds the veteran was afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA," and thus, "essentially cured the error in 
the timing of notice".  See Mayfield, 19 Vet. App. at 128 
(holding that section 5103(a) notice provided after initial 
RO decision can "essentially cure the error in the timing of 
notice" so as to "afford a claimant a meaningful 
opportunity to participate effectively in the processing of ... 
claim by VA") (citing Pelegrini, 18 Vet. App. at 122-24).

With respect to the VCAA notice of February 2003, the veteran 
was requested to respond within 30 days, but notified that he 
could take up to a year from the date of the letter to submit 
evidence without jeopardizing his effective date.  The 
letters of May and October 2004 requested that he respond 
within 60 days.  

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision, 
which is similar to the 60-day notice alluded to above, was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  



In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In this case, the RO obtained the veteran's VA outpatient 
treatment (VAOPT) records from the various VA facilities that 
treated his low back disability.  The RO also scheduled him 
for a VA examination in November 2004 to assess the severity 
of his service-connected low back disability.  He also 
submitted the report of an October 2003 MRI, which was 
conducted by a private physician.  Furthermore, as mentioned, 
he has not indicated that he has any additional relevant 
information or evidence to submit, or which needs to be 
obtained.  

In sum, the record reflects that the facts pertinent to this 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  Accordingly, the Board 
will address the merits of the claim.




Factual Background

A review of the record indicates the veteran was involved in 
a motorcycle accident during his military service, and 
sustained a compression fracture of the L1 vertebral body.  
He has been service-connected for residuals of that injury 
since 1979.  

The report of the March 1999 VA examination indicates the 
veteran complained of pain, fatigue, and stiffness in his low 
back.  He reported difficulty moving in the morning, standing 
for long periods, and sleeping due to pain in his back.  He 
described the pain as distressing and constant, and indicated 
that physical therapy helped to relieve symptoms, but that 
activity made the pain worse.  He reported he was able to do 
all the general activities of daily living.  Upon physical 
examination his gait was nearly normal, but slow.  The 
examiner noted that the musculoskeletal examination was 
normal, with the lumbar spine showing normal range of motion 
in all activities except flexion, which was limited to 60 
degrees due to pain.  There was no obvious muscle spasm, 
weakness or tenderness.

An associated X-ray of the lumbar spine was reported to 
reveal an old, healed compression fracture, and resultant 
wedge-shaped vertebrae at L1 and L3, with the shorter portion 
anteriorly.  There was generally good alignment otherwise.  
The neural foramina did not appear to be affected, and there 
was no marked degenerative joint disease (DJD).  

VAOPT records from the VAMC in Bedford, Massachusetts, dated 
from June 1998 to May 1999, reflected the veteran's complaint 
of back pain, and treatment with moist heat.  A December 1998 
record indicates he could not, or wound not, flex his trunk.  
There was no muscle spasm, but poor heel and toe walking 
bilaterally, along with a positive straight-leg-raise test on 
the right side.  An X-ray taken in October 1998 was reported 
to reveal an L1 burst fracture with lateral expansion of the 
vertebral body and some retropulsion into the canal.  In 
addition, there was focal kyphosis at T12-L1 and posterior 
subluxation of L1 relative to T12, and a fragment of bone at 
posterior aspect of the inferior endplate in the vertebral 
canal.  The examiner's diagnosis was chronic low back pain.

VAOPT records from the VAMC in Bedford, Massachusetts, also 
indicate continued treatment from January 1999 for low back 
pain, with some decreased pain following physical therapy 
treatment.  A March 1999 record reflected the veteran 
assessed his pain as a 6 on a scale of 1 to 10 with activity.  
An April 1999 medical record also reflected increased 
complaint of pain upon forward flexion, with less pain on 
extension.  There was no tenderness on palpation of the low 
back.  A June 1999 note also indicates spine motion was 
limited because of pain.  Upon examination in July 1999, 
range of motion of the spine was noted as being nearly absent 
or limited because of pain.  There was both paraspinal and 
bony spinal tenderness to palpation.  Straight leg raise was 
positive both in sitting and supine position.  A July 1999 
nerve conduction study was normal, but it was noted that the 
examination was limited because he could not tolerate the 
procedure.  A bone scan was scheduled, however, an August 
1999 addendum indicates he failed to keep the appointment, 
and that this had been an ongoing problem with multiple 
cancelled appointments and marked decreased cooperation 
during the few appointments that he showed up to.  

VA treatment records from the VAMC in Boston, Massachusetts, 
indicate the veteran was treated several times for alcohol 
dependence from August 2000 through April 2001.  In August 
2000, he stated that he had never been hospitalized for a 
medical problem and had no chronic medical problems that 
interfered with his life.  In April 2001, he complained of 
back pain for 3 weeks, and stated he could not sleep and was 
unable to work.  He reported the pain was 8-9 on a scale of 1 
to 10.

An August 2001 VAOPT record from the VAMC in Las Vegas, 
Nevada, indicates the veteran complained of recurrent sharp 
pain in the middle of his back and sharp pain down the back 
of his right leg for the past two weeks.  He requested a cane 
be issued.  A July 2002 X-ray revealed normal lordosis, and 
old anterior wedging involving L1 and L3.  Minimal 
osteophytes were noted anteriorly at L3 and L4.  The 
remaining vertebral bodies were normal in height, and the 
intervertebral spaces were adequate.  The spinal canal showed 
no abnormality.  Another July 2002 X-ray of the thoracic 
spine was normal, with normal vertebral bodies and 
intervertebral spaces well maintained.  

At the February 2003 hearing, the veteran testified that he 
had extreme pain in the middle of his backbone, and severe 
tingling in the backs of his legs going down towards his feet 
(see transcript of the hearing, pg. 3).  He said that on an 
average day the pain was a 9 on a scale of 1 to 10 (pg. 4).

VAOPT records from the VAMC in Las Vegas indicate, in 
February 2003, the veteran reported his pain was a 9 out of 
10.  In April 2003, he was seen for chronic back pain, and it 
was noted he was doing better.  He was still walking with a 
cane.  It was noted that a combination of anti-inflammatory 
and muscle relaxants and painkillers seemed to be helping.  
In July 2003 he complained of severe back pain, and it was 
noted the pain had been unbearable for the past 1-1/2 years.  
He could not sit and had limited range of motion, anterior 
flexion and posterior flexion and rotational flexion and 
side-to-side flexion.  The impression was chronic 
degenerative disc disease (DDD).  He reported the pain was a 
10 on a scale of 1 to 10.

A report of a January 2004 neurological consultation for the 
veteran's complaint of seizures indicated that he complained 
of joint pain, joint swelling, and decreased joint mobility.  
Upon motor examination, tone, bulk and strength were normal.  
Deep tendon reflexes were 2+ and symmetrical.  His response 
was normal to pinprick and light touch.  His gait was normal, 
and coordination was normal.  The electroencephalogram (EEG) 
was entirely within normal limits.  

The report of the November 2004 VA examination indicates the 
veteran described the intensity of the pain in the lower back 
to be 10 out of 10 with episodes of aching pain in his legs.  
The leg pain he described as being 8 out of 10 in intensity.  
He reported having full control of his bowels and bladder.  
He said that he used a cane when doing any walking activity 
at either home or outdoors.  He stated that he was able to 
walk with the use of a cane for 10 minutes.  He does not use 
a back brace.  His back condition was stable without "flare-
up."  

Upon physical examination, forward flexion, right, left bends 
and extension was limited to less than 10 degrees and the 
veteran complained "bitterly" of low back pain during the 
entire evaluation.  There was mild muscle spasm and he was 
unable to stand on one leg and then the other.  He also 
declined to walk on his heels or toes or perform any 
squatting maneuver because of back pain.  Deep tendon 
reflexes at the knees and ankles, and straight leg raising to 
90 degrees were normal.  Neurologically there were no 
abnormalities regarding the lower extremities.

The doctor noted that a December 2003 MRI revealed multi-
level degenerative disease extending from the T12-L1 to L4-5 
levels with anterior disc bulging and marginal osteophytes.  
There also appeared to be a chronic compression fracture at 
the L1 level with 50 percent anterior wedging.  X-rays taken 
at the examination revealed a 50 percent anterior wedging of 
the L1 vertebra consisting of a heel compression fracture of 
the L1 vertebra.  There was also mild anterior wedging of the 
L3 vertebra of no more than 10 percent with osteophite 
formation from the L3 vertebra.  There was a short acute 
scoliosis extending from L1-L3 of a mild degree with some 
rotatory deformity involving the L2 vertebra and moderate 
narrowing of the L1-L2, and T12-L1 vertebral interspaces.

The examiner opined:

Given [the veteran's] x-rays and MRI spine, it is 
apparent to this examiner that [his] subjective 
complaints are consistent with his spinal injury 
which when compared with previous MRI examination 
show degeneration of his lumbar spine condition 
and that his most recent MRI began to show 
stenosis involving the lumbar spinal canal.


Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21 (2004).  In 
assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2 (2004).  See, too, Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Consideration of factors that are 
wholly outside the rating criteria provided by regulation is 
error.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) (citing 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Also, when determining the severity of musculoskeletal 
disabilities such as the one at issue, which is at least 
partly rated on the basis of range of motion, VA must 
consider the extent the veteran may have additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated due to the extent of his 
pain/painful motion, limited or excess movement, weakness, 
incoordination, and premature/excess fatigability, etc., 
particularly during times when his symptoms "flare up," such 
as during prolonged use, and assuming these factors are not 
already contemplated in the governing rating criteria.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59. 

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45 (2004).

The regulations relating to injuries and diseases of the 
spine have changed since the veteran was evaluated in the 
RO's June 2001 rating decision.  At that time, his service-
connected low back disability was evaluated according to DCs 
5292 and 5285 for limitation of the spine and residuals of 
fractured vertebra, respectively ("the old criteria).  See 
38 C.F.R. § 4.71a, DCs 5292 and 5285 (2002).  These criteria 
were revised effective September 26, 2003.  At that time the 
DCs were also renumbered.  See 68 Fed. Reg. 51,454 (Aug. 27, 
2003), codified at 38 C.F.R. 4.71a, DC 5235 (2004) ("the new 
criteria").



In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Court held that when the governing law or regulations change 
during an appeal, the most favorable 
version will be applied absent Congressional intent to the 
contrary or if the Secretary of VA has indicated otherwise.  
More recently, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) overruled Karnas to the 
extent that it indicated retroactive application of a new law 
or regulation might be appropriate in the absence of language 
in the law or regulation requiring such application.  
See Kuzma v. Principi, 341 F.3d 1327, 1328-1329 (2003).  
Similarly, VAOPGCPREC 7-2003, 2003 VAOPGCPREC LEXIS 13 (Nov. 
19, 2003), which addressed the standards governing 
retroactive application of statutes and regulations, found 
that the Karnas rule conflicts with Supreme Court and 
Federal Circuit precedent "insofar as it requires VA to 
apply the version of a statute or regulation most favorable 
to a claimant when a statutory or regulatory change is silent 
as to application."  Id. at *14-*15.  Thus, the amendments 
to the regulations at issue in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  The 
amendments to 38 C.F.R. § 4.71a, DCs 5285 to 5295 (now 5235 
to 5243), do not contain such language.  But none of the 
above cases or General Counsel opinions prohibits the 
application of a prior regulation to the period on or after 
the effective date of a new regulation.  Thus, the rule that 
the veteran is entitled to the more favorable of the two 
versions of a regulation that was revised during his appeal 
allows application of the prior version of the regulations to 
the period on or after their effective dates.  See VAOPGCPREC 
3-2000, 2000 VAOPCGPREC LEXIS 3, *11-12; *15-16 (April 10, 
2000) (where amendment is more favorable, Board should apply 
it to rate disability for periods from and after date of 
regulatory change; Board should apply prior regulation to 
rate veteran's disability for periods preceding effective 
date of regulatory change).  See, too, 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2004).

Accordingly, for the period prior to September 26, 2003, the 
old criteria for residuals of a fractured vertebra may be 
applied.  And for the period after this date, the most 
favorable of the old criteria and new criteria will be 
applied.

Under the old criteria for residuals of a fractured vertebra, 
38 C.F.R. § 4.71a, DC 5285 (2002), a 100 percent rating is 
warranted for residuals with cord involvement, bedridden, or 
requiring leg braces.  A 60 percent rating is warranted for 
residuals without cord involvement, but with abnormal 
mobility requiring a neck brace (jury mast).  The regulation 
states that in other cases residuals are to be rated in 
accordance with definite limited motion of muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  In turn, under DC 5292 for limitation of motion of the 
lumbar spine, a 40 percent rating is warranted for severe 
limitation, a 20 percent rating requires moderate limitation, 
and a 10 percent rating requires slight limitation.  38 
C.F.R. § 4.71a, DC 5292 (2002).

Under the new criteria, a residual of a fractured vertebral 
body is evaluated according to the general formula 
established for diseases and injuries of the spine.

The new criteria are as follows:

Unfavorable ankylosis of the entire spine 
...........................100
Unfavorable ankylosis of the entire thoracolumbar 
spine ..........50
Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine 
.........................................40
Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire 
cervical spine ....................................30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 120 degrees; 
or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
...........................................20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; 
or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of 
the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spine contour; or 
vertebral body fracture with loss of 50 percent or 
more of the height............10

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

A Rating Higher than 30 Percent Prior to November 11, 2004

As mentioned, in April 2001, the Board issued a decision 
granting the veteran a 30 percent rating for his service-
connected low back disability.  And pursuant to that grant, 
the RO issued a decision in June 2001 assigning an effective 
date of April 15, 1998, for the higher 30 percent rating.  
This date coincides with the date the veteran filed his claim 
for an increased rating.

In granting a higher 30 percent rating, the Board noted that 
the VA examination in 1999 showed slight limitation of motion 
of the lumbar spine, which in turn would warrant a 10 percent 
rating under DC 5292.  But, when considering greater 
limitation of motion due to pain and flare-ups, 38 CFR. §§ 
4.40 and 4.45, and the DeLuca decision, the Board reasoned 
that the veteran was entitled to an additional 10 percent - a 
total of 20 percent for moderate limitation of motion under 
DC 5292.  The Board did not find that a 40 percent rating was 
warranted given the medical evidence of record, in 
particular, his own reports that back pain with activity, 
was around 6 on a scale of 1-10.  In addition, under DC 5285, 
he was awarded an additional 10 percent for a demonstrable 
deformity of the vertebral body, which was shown on a March 
1999 X-ray.  So his 20 percent for the moderate limitation of 
motion plus the additional 10 percent for the demonstrable 
deformity of the vertebral body combined to 30 percent.  See 
38 C.F.R. § 4.25 (combined ratings).

Upon examination in July 1999, the veteran's range of motion 
was nearly absent or limited by pain.  Since he failed to 
report to several follow-up examinations, it is unclear 
whether this was a temporary flare-up of his condition or 
representative of more prolonged symptomatology.  In August 
2000, he reported he had no medical problems that interfered 
with his life - so it would seem that the July 1999 report 
was a temporary flare-up.

The VAOPT records that followed indicate recurring and 
increasing complaints of back pain.  In April 2001, the 
veteran reported the pain was 8-9 on a scale of 1-10.  At the 
February 2003 hearing, he also described the pain as a 9 on a 
scale of 1-10.  In April 2003, however, it was noted that he 
was doing better and responding to treatment with a 
combination of medicine.  By July 2003, however, he described 
his pain as 10 on a scale of 1-10.  But at his January 2004 
neurological consultation, his gait and coordination were 
normal.  There also was no mention specifically of back pain, 
although he did generally complain of joint pain, joint 
swelling, and decreased joint mobility.  

Given the foregoing, the Board finds that the medical 
evidence on record from April 15, 1998, to November 11, 2004, 
does not provide a consistent disability picture that 
warrants a rating higher than 30 percent under the old 
criteria, especially in light of the January 2004 
neurological consultation, which indicated the veteran's gait 
was normal.



The Board must also consider whether the veteran is entitled 
to a rating higher than 30 percent prior to November 11, 2004 
under the new criteria, which became effective on September 
26, 2003.  The medical evidence on record from September 2003 
until the VA examination in November 2004, however, does not 
warrant a rating higher than 30 percent under the new 
criteria.  A 40 percent rating is not warranted because there 
was no evidence of ankylosis, or evidence that forward 
flexion of the thoracolumbar spine was limited to 30 degrees 
or less.


A Rating Higher than 40 Percent as of November 11, 2004

The results of the November 2004 VA examination indicate the 
veteran's range of motion is limited to less than 10 degrees 
of flexion, extension and side bending.  So that is 
equivalent to severe limitation of motion in his lumbar 
spine, and, under the old criteria, this warrants a 40 
percent rating under DC 5292.  In addition, under DC 5285, 10 
percent is added for the demonstrable deformity of the 
vertebral body.  So, under the old criteria, a 50 percent 
total rating would be warranted.  See 38 C.F.R. § 4.25 (the 
combined ratings table).

Under the new criteria, a rating higher than 40 percent is 
not warranted unless the veteran has ankylosis of the spine.  
Ankylosis means total immobility of the spine in a fixed 
position, favorable or unfavorable.  See, e.g., Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  The veteran's limitation 
of motion, while indeed severe, is not tantamount to saying 
he has no range of motion at all.  Thus, since he has not 
been diagnosed with ankylosis, he does not warrant a rating 
higher than 40 percent under the new criteria.  So the old 
criteria are actually more favorable to him and will be 
applied in this case.  Therefore, he is entitled to a 50 
percent rating, and the Board finds this to be the more 
appropriate evaluation even when considering the DeLuca 
factors such as pain, weakness, and fatigue.  A rating higher 
than this is not appropriate since his symptoms are not 
equivalent to ankylosis of the thoracolumbar spine.  And this 
is the case even when considering the benefit of the doubt 
doctrine.  38 C.F.R. § 3.102 (2004); see also Alemany v. 
Brown, 9 Vet. App. at 519; Gilbert v. Derwinski, 1 Vet. App. 
at 57.

The Board notes that the results of the November 2004 VA 
examination also show the veteran has other low back 
disabilities that are not service connected, namely DDD 
(i.e., intervertebral disc syndrome (IVDS)), scoliosis, and 
stenosis.  So these various nonservice-related conditions in 
all likelihood explain at least some of his pain in light of 
the VA examiner's opinion.  However, when it is impossible to 
separate the effects of a service-connected disability and a 
nonservice-connected disability, reasonable doubt must be 
resolved in the veteran's favor and such signs and symptoms 
must be attributed to the service-connected disability.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  So the 
pain attributable to these conditions, to the extent this 
limits the range of motion in his thoracolumbar spine, has 
also been considered.

In the February 2005 SSOC and rating decision, the Appeals 
Management Center Resource Unit considered the additional 
criteria for rating IVDS - which, as mentioned, is not 
actually one of the veteran's service-connected conditions.  
Nevertheless, even applying these criteria would not entitle 
him to a rating higher than 50 percent because he does not 
have a history of incapacitating episodes, not to mention 
sufficient frequency of them.  Note 1 to the current DC 5243 
defines an incapacitating episode as a period of acute signs 
and symptoms due to IVDS requiring bed rest prescribed by a 
physician and treatment by a physician.  Note also that his 
neurological examinations have all been within normal limits.  
So he would not have sufficient neurological manifestations 
to combine with his orthopedic manifestations to warrant a 
rating higher than 50 percent on this alternative basis, 
either.

Furthermore, the veteran has not shown that his service-
connected low back disability has caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating, or necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the 


application of the regular scheduler standards.  Admittedly, 
his overall functional impairment hampers his performance, 
but not to the level requiring extra-schedular consideration 
since those provisions are reserved for very special cases of 
impairment.  Consequently, the Board does not have to remand 
the case to the RO for further consideration of this issue.  
See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating higher than 30 percent prior to November 11, 2004, 
is denied for residuals of a fracture to the L1 vertebral 
body.

A 50 percent rating, but no higher, is granted as of November 
11, 2004, for residuals of a fracture to the L1 vertebral 
body, subject to the laws and regulations governing the 
payment of VA compensation.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


